Bliss, Judge,
delivered the opinion of the court.
Defendant was indicted and convicted for assaulting with a deadly weapon, with intent to kill, and'several formal objections *56are now raised to the indictment. I have examined it carefully,, and find no substantial defect. It is better than the one sustained in The State v. Eiigland, 19 Mo. B86, and fully describes the offense.
After the evidence was submitted, the circuit attorney opened the oase to the jury, and after the close of his argument counsel for the prisoner declined to address them, whereupon the court, against the remonstrance of such counsel, permitted an attorney who was aiding the prosecution to make an additional argument. This permission was unusual, but it affords no ground for reversing the judgment.
Matters of this kind must be left to the discretion of the court, and unless it appears to have been exercised wrongfully and so as to oppress and injure a party, we cannot say that the discretion was abused.
Judgment affirmed.
The other judges concur.